The administratrix sought leave to pay from the estate of Harvey Liss his share of the balance due upon a joint note of Liss and Nazareno D. Casna (and their respective nominees) secured by the capital stock of Quincy Glass Co., Inc. (Quincy) owned one half by Liss and one half by Casna. The probate judge correctly dismissed the guardian’s counterclaims and granted other relief. The findings in the report of material facts were justified by the reported evidence. The judge could reasonably believe testimony that two $10,000 life insurance policies were “key man” insurance for Quincy’s sole benefit. A stock redemption agreement under which Liss’s estate was to transfer to Quincy all Liss’s right, title, and interest in his shares of Quincy stock (see Hubbard v. Apthorp, 3 Cush. 419, 421-422) refers, in context, to the whole property in the shares, and not merely to any equity after satisfying the lien of the indebtedness secured by the shares. The transfer could be accomplished only by' indorsement and delivery of the stock certificates. G. L. c. 106, §§ 8-101, 8-308, 8-309. There is no merit to the guardian’s contentions based upon c. 106, §§ 2-105 (1) and (3), 2-106, 2-301, and 2-312.

Decree affirmed.